Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (“Gas Production, 2. Processes”) in view of Tsangaris (US 2014/0332724) and Khan (US 2006/0254956) and Kaplan (US 2016/0045841).
Reiner teaches a method for the treatment of a hydrocarbon stream comprises introducing an oil hydrocarbon stream as a gasifier feed into a partial oxidation gasification reactor with oxygen and steam, subjecting the hydrocarbon stream to partial oxidation to produce hot raw syngas containing H2 and CO (page 453).
Reiner, however, fails to teach the heavy oil comprises disulfides.
Khan, however, teaches a process for treating hydrocarbons (abstract) wherein heavy gas oils comprise disulfides (para. 0020).
Therefore, it would have been obvious to provide disulfides in the heavy oil of Reiner in order to provide a configuration known in the art as taught by Khan.
Reiner fails to teach passing the hot raw syngas to a steam generating heat exchanger to cool the syngas and to produce steam and introducing the steam from the heat exchanger into a turbine to produce electricity.
Tsangaris, however, teaches a gasification process (abstract) wherein hot syngas is passed to a heat exchanger to produce steam, wherein the steam is passed to a steam turbine for the purpose of providing electricity and the syngas is collected for downstream use (para. 0116).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the hot syngas of Reiner is passed to a heat exchanger to produce steam, wherein the steam is passed to a steam turbine and the syngas is collected for downstream use in order to provide electricity as taught by Tsangaris. Reiner teaches a method as 
Reiner teaches a method as described above in claim 1, but fails to teach that the disulfide oil hydrocarbon stream is an effluent refinery stream recovered downstream of a MEROX process.
Kaplan, however, teaches a method of processing hydrocarbons (abstract, para. 0003) wherein mercaptan oxidation produces disulfides which can be removed from lower-boiling fractions (para. 0375, 0383).
	Therefore, it would have been obvious to one of ordinary to provide the disulfide in Reiner produced by mercaptan oxidation in order to provide a source of disulfides known in the art as taught by Kaplan.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner in view of Tsangaris and Khan and Kaplan and Tsangaris (US 2009/0020456, hereinafter Tsangaris ‘456).
Reiner teaches a method as described above regarding claim 1, but fails to teach the hydrocarbon oil is mixed with a residual hydrocarbon stream to form the gasifier feed.
Tsangaris ‘456, however, teaches a method of gasification (abstract) wherein the feed includes hydrocarbon residuals mixed with hydrocarbon heavy oils (para. 0178).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the feed of Reiner includes hydrocarbon residuals mixed with hydrocarbon heavy oils in order to provide a configuration known in the art as taught by Tsangaris ‘456.

Claim 3-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner in view of Tsangaris and Khan and Kaplan and Boon (US 2015/0080626).
Reiner teaches a method as described above in claim 1, but fails to teach the reactor is a refractory gasification reactor (claim 3) or a membrane wall gasification reactor (claim 4) and that the gasifier feed comprises a solid ash producing material (claim 5).
Boon, however, teaches a method of gasification (abstract) wherein the gasification reactor comprises either a refractory lined gasifier and a membrane wall gasifier for the purpose of providing a gasifier according to the ash properties of the feed stream (para. 0088).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the gasification reactor of Reiner comprises either a refractory lined gasifier or a membrane wall gasifier in order to provide a gasifier according to the ash properties of the feed stream as taught by Boon.
Regarding claim 8, Reiner teaches that the gasification takes place at temperature of approximately 1350 C (stream leaving gasification reactor comprises temperature of 1350 C; page 449).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner in view of Tsangaris and Khan and Boon (US 2015/0080626) and Kaplan and Tsangaris (US 2009/0020456, hereinafter Tsangaris ‘456).
Reiner teaches a method as described above regarding claim 1, but fails to teach the hydrocarbon oil is mixed with a residual hydrocarbon stream to form the gasifier feed.
Tsangaris ‘456, however, teaches a method of gasification (abstract) wherein the feed includes hydrocarbon residuals and coal are mixed with hydrocarbon heavy oils (para. 0178).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the feed of Reiner includes hydrocarbon residuals and coal mixed with hydrocarbon heavy oils in order to provide a configuration known in the art as taught by Tsangaris ‘456.
Regarding claims 6 and 7, Reiner teaches that the coal comprises ash (which includes sulfur oxides) (page 463) and that the coal is pulverized to produce finely divided particles (page 465). The ash producing material appears to overlap with the claimed range of up to 10% by weight of the total weight of gasifier feed as any mixture of heavy oil and coal would include ash in amount of 6.3% and sulfur dioxides would be present in an amount of less than 6.3% (see page 467, Table 14, lignite North Dakota).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner in view of Tsangaris and Khan and Kaplan and Boon (US 2015/0080626) and Yoshida (US 4115074).
Reiner teaches a method as described above in claim 4, but fails to teach the claimed oxygen to carbon mole ratio (claim 10) and the weight ratio of steam to carbon (claim 11).
Yoshida, however, teaches a method of gasification (abstract) wherein the oxygen to carbon ratio is 0.25-0.7 and the steam to carbon ratio is from 0.3-2.5 (claim 4).
Therefore, it would have been obvious to one of ordinary skill to provide the oxygen to carbon ratio is 0.25-0.7 and the steam to carbon ratio is from 0.3-2.5 in Reiner in order to provide process parameters known in the art as taught by Yoshida.
Additionally, it appears that the ranges taught by Yoshida overlap with the ranges recited in claims 10 and 11.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (“Gas Production, 2. Processes”) in view of Tsangaris (US 2014/0332724) and Khan (US 2006/0254956) and Kaplan and Koseoglu (US 2013/0028834).
Reiner teaches a method as described above in claim 1, but fails to teach further subjecting the cooled syngas to a water shift reaction with a predetermined amount of steam, and recovering a mixture of H2 and CO2.
Koseoglu, however, teaches gasification (abstract) wherein syngas from gasification is subjected to water shift reaction with a steam to carbon monoxide ratio of 3:1 (para. 0059) for the purpose of enhancing the hydrogen content of the final product stream (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide syngas from gasification of Reiner is subjected to water shift reaction with a steam to carbon monoxide ratio of 3:1 in order to enhance the hydrogen content of the final product stream as taught by Koseoglu.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner in view of Tsangaris and Khan and Tsangaris (US 2009/0020456, hereinafter Tsangaris ‘456) and Kaplan and Boon.
Reiner teaches a method as described above in claim 1, but fails to teach the reactor is a refractory gasification reactor (claim 14) or a membrane wall gasification reactor (claim 15).
Boon, however, teaches a method of gasification (abstract) wherein the gasification reactor comprises either a refractory lined gasifier and a membrane wall gasifier for the purpose of providing a gasifier according to the ash properties of the feed stream (para. 0088).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the gasification reactor of Reiner comprises either a refractory lined gasifier or a membrane wall gasifier in order to provide a gasifier according to the ash properties of the feed stream as taught by Boon.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner (“Gas Production, 2. Processes”) in view of Tsangaris (US 2014/0332724) and Tsangaris (US 2009/0020456, hereinafter Tsangaris ‘456) and Khan (US 2006/0254956) and Kaplan and Koseoglu (US 2013/0028834).
Reiner teaches a method as described above in claim 1, but fails to teach further subjecting the cooled syngas to a water shift reaction with a predetermined amount of steam, and recovering a mixture of H2 and CO2.
Koseoglu, however, teaches gasification (abstract) wherein syngas from gasification is subjected to water shift reaction with a steam to carbon monoxide ratio of 3:1 (para. 0059) for the purpose of enhancing the hydrogen content of the final product stream (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide syngas from gasification of Reiner is subjected to water shift reaction with a steam to carbon monoxide ratio of 3:1 in order to enhance the hydrogen content of the final product stream as taught by Koseoglu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735